Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 21, Claim 21 recites “An actuation system for an aircraft including a number M of electrically controlled actuators on board the aircraft and the remote power supply 
Response to Arguments
With respect to the previous 35 U.S.C. 103 rejections of claims 12 and 23 Applicant argues the cited art of record, Guillot et al. (US 2011/0121651 A1) in view of Wagner (US 2004/0181295 A1), fails to explicitly disclose all of the recited features of claims 12 and 23 (see response pages 11-13), specifically “each electrical power supply unit being capable of generating a power signal for powering the power module of one or more actuators and each servo control algorithm being configured for remotely driving a power module of an actuator by implementing a servo control loop having for a feedback signal the measurement signal of said actuator and for an output signal the control signal intended for said actuator and for an output signal the control signal intended for said actuator” and “electrical power supply unit capable of generating a power signal for powering the power module of one or more actuators". Examiner respectfully disagrees. as Guillot discloses “each electrical power supply unit being capable of 
Also Guillot discloses “each servo control algorithm being configured for remotely driving a power module of an actuator by implementing a servo control loop having for a feedback signal the measurement signal of said actuator and for an output signal the control signal intended for said actuator and for an output signal the control signal intended for said actuator”. as understood in (see at least paragraphs “29” and “30”) “the actuators 1 are controlled to move each control surface between a neutral position and an extended position. When the control surface is in its neutral position, it extends parallel to the airstream generated by the movement of the airplane, whereas in its extended position the control surface is subjected to pressure from the air. Each actuator 1 is therefore powered to move the control surface from its neutral position to its extended position and to hold the control surface in its extended position against pressure from the air. In order to bring the control surface from its extended position to its neutral position, the power supply to the motor 101 is switched off and the pressure of the air returns the control surface to its neutral position.”) and for an output signal the control signal 
Applicant’s arguments with respect to the amendments in claims 12 filed on 11/29/2022 have been considered but are moot with respect to the newly added limitation because the arguments do not apply to any of the references being used in the current rejection.
With respect to the newly amended subject matter and applicant’s arguments, the Examiner relies upon newly cited reference Seberger. (US 2013/0041481 A1). as set forth in the body of the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 14, 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable by Guillot et al. (US 2011/0121651 A1) in view of Wagner (US 2004/0181295 A1) in view of Seberger. (US 2013/0041481 A1). 
Regarding claim 12, Guillot teaches a remote power supply and control system for the power supply and control of a number M of electrically controlled actuators in an aircraft, with M a natural integer greater than or equal to two, the remote power supply and control system being connected to the actuators by a computer network, each actuator comprising (see Guillot paragraphs “0001-0006” regarding the set of actuators used in aircraft “an assembly comprising actuators and a system for powering the actuators electrically. By way of example, such an assembly is suitable for use in aircraft in order to actuate flight controls”)
an electric motor (see Guillot figure 2 and paragraph “0028” “a motor 101”), 
a power module arranged for generating a power supply signal of the electric motor from a power signal originating from an electrical power supply unit according to a control signal (see Guillot figure 2 and paragraphs “0027” and “0037” “The input unit 4 also includes a charger/discharger unit 9 that connects an energy store 10 (such as a battery) to the power line 6 upstream from the protective switch 7. The charger/discharger unit 9 is arranged to respond to a level of charge in the energy store 10 to control a member, here a switch 11, for connecting the power line 6 to a load 12 for dissipating energy. The load 12 may be a load dedicated to dissipating energy, such as simple resistors, or it may be an element having some other function but that in operation also dissipates a sufficient 
arranged for measuring a servo control value of the actuator and for generating a measurement signal representative of the servo control value (see Guillot paragraph “0029” “The communications interface 100 is also arranged to issue information signals (state of the motor, position of the moved control surface, temperature, . . . ) coming from the monitoring module 102 and for delivery to the communications interface 8. The communications interface 8 is arranged to extract the signals from the power line 6 and to forward them to the central unit 13 which relays them to the control system 3. The power line 6 thus serves simultaneously to convey the electricity that powers the power circuit of the actuators 1 and to convey signals between the communications interfaces”)
and a first network communication (see Guillot paragraphs “0028-0029” “Each actuator 1 includes at least one communications interface 100, a motor 101, and a monitoring system 102. Only one actuator 1 is shown in order to avoid overcrowding the figures.”) connecting the power module and the measuring means to the computer network (see Guillot figure 2) and configured for transferring the control signal received via the computer network to the power module (see Guillot paragraphs “0028-0029” “The communications interfaces 8 and 100 are arranged to exchange signals over the power line 6. The communications interface 8 is arranged to issue control signals from the control system 3 via the central unit 13 destined for the communications interface 100 of each actuator 1. The communications interface 100 is arranged to extract said signals from the power line 6 and to use them for controlling the motor 101. The communications interface 100 is also arranged to issue information signals (state of the motor, position of the moved control surface, temperature, . . . ) coming from the monitoring module 102 and for delivery to the communications interface 8. The communications interface 8 is arranged to extract 


a second network communication module (see Guillot paragraph “0029” “communications interfaces 8”) connecting each control unit to the computer network and configured for transferring the measurement signal of each actuator received via the computer network to the processor configured for executing the servo control algorithm driving the corresponding actuator and for transferring over the computer network each control signal intended for an actuator (see Guillot paragraph “0029” “The communications interfaces 8 and 100 are arranged to exchange signals over the power line 6. The communications interface 8 is arranged to issue control signals from the control system 3 via the central unit 13 destined for the communications interface 100 of each actuator 1. The communications interface 100 is arranged to extract said signals from the power line 6 and to use them for controlling the motor 101. The communications interface 100 is also arranged to issue information signals (state of the motor, position of the moved control surface, temperature, . . . ) coming from the monitoring module 102 and for delivery to the communications interface 8. The communications interface 8 is arranged to extract 
But Guillot fails to explicitly teach a measuring sensor, which is one of an ammeter, a position sensor and a temperature sensor and a first network communication device, which includes network switch or a router.
However Seberger teaches a measuring sensor, which is one of an ammeter, a position sensor and a temperature sensor and a first network communication device, which includes network switch or a router (see Seberger paragraphs “0003” and “0089”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Assembly of actuators and of a system for supplying electrical power from a network of Guillot to generate a drive value based on (e.g., a difference between) the feedback signal and the control signal. This drive value corresponds to a pressure to be provided to the pneumatic actuator to achieve a desired operation of the control device (e.g., a desired position of a valve) coupled to the pneumatic actuator (Seberger paragraphs “0003” and “0089”).
But Guillot fails to explicitly teach a number P of electrical power supply units, with P a natural integer greater than or equal to two and a number Q of processor, with Q a natural integer greater than or equal to two.
However Wagner teaches a number P of electrical power supply units, with P a natural integer greater than or equal to two (see Wagner abstract, figure 1 and paragraphs “0026-0029” “The system shown in FIG. 1 contains two power supply units 23, 24. The power supply and data line 22 preferably contains four power cables and two data lines.”),
and a number Q of processor, with Q a natural integer greater than or equal to two (see Wagner abstract, figure 1 and paragraphs “0024-0029” “The actuators 1 to 9 and 10 to 18 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Assembly of actuators and of a system for supplying electrical power from a network of Guillot to provide redundancy for the two lines as to avoid any fault that can occur in one of the lines (Wagner paragraph “0024-0029”).

Regarding claim 14, Guillot teaches wherein at least one of the electrical power supply units comprises a power converter (see Guillot paragraph “0025” “The input unit 4 includes a transformation member 5 that is arranged to transform the three-phase AC into high voltage direct current (DC), which member is connected to a bidirectional power line 6. The transformation member 5 in this example is of the power factor correcting (PFC) type. The power line 6 is at a potential of 540 volts (V).”).

Regarding claim 17, Guillot teaches further including a number P of electrical protection devices, each electrical protection device being connected to an electrical power supply unit of the system and being intended to be connected to each of the power modules powered by said electrical power supply unit, each electrical protection device being arranged for diagnosing an electrical fault between the electrical power supply unit to which it is connected and the one or more power modules that are connected thereto and for switching off the power supply in the event of an electrical fault (see Guillot paragraphs “0026-0027” and “0032-0036” regarding 

Regarding claim 19, Guillot teaches further including an internal communication network connecting each electrical protection device to at least one of the processors, each processor being configured for receiving a status datum from one or more electrical protection devices to which it is connected (see Guillot paragraphs “0026-0027” and “0032-0036”).

Regarding claim 21, Guillot teaches an actuation system for an aircraft including a number M of electrically controlled actuators on board the aircraft and the remote power supply and the remote power supply and control system being connected to the actuators by a computer network, each actuator comprising (see Guillot paragraphs “0001-0006” regarding the set of actuators used in aircraft “an assembly comprising actuators and a system for powering the actuators electrically. By way of example, such an assembly is suitable for use in aircraft in order to actuate flight controls”)
an electric motor (see Guillot figure 2 and paragraph “0028” “a motor 101”), 
a power module arranged for generating a power supply signal of the electric motor from a power signal originating from an electrical power supply unit according to a control signal (see Guillot figure 2 and paragraphs “0027” and “0037” “The input unit 4 also includes a charger/discharger unit 9 that connects an energy store 10 (such as a battery) to the power line 6 upstream from the protective switch 7. The charger/discharger unit 9 is 
measuring means arranged for measuring a servo control value of the actuator and for generating a measurement signal representative of the servo control value (see Guillot paragraph “0029” “The communications interface 100 is also arranged to issue information signals (state of the motor, position of the moved control surface, temperature, . . . ) coming from the monitoring module 102 and for delivery to the communications interface 8. The communications interface 8 is arranged to extract the signals from the power line 6 and to forward them to the central unit 13 which relays them to the control system 3. The power line 6 thus serves simultaneously to convey the electricity that powers the power circuit of the actuators 1 and to convey signals between the communications interfaces”)
and a first network communication module (see Guillot paragraphs “0028-0029” “Each actuator 1 includes at least one communications interface 100, a motor 101, and a monitoring system 102. Only one actuator 1 is shown in order to avoid overcrowding the figures.”) connecting the power module and the measuring means to the computer network (see Guillot figure 2) and configured for transferring the control signal received via the computer network to the power module (see Guillot paragraphs “0028-0029” “The communications interfaces 8 and 100 are arranged to exchange signals over the power line 6. The communications interface 8 is arranged to issue control signals from the control system 3 via the central unit 13 destined for the communications interface 100 of 
But Guillot fails to explicitly teach a measuring sensor, which is one of an ammeter, a position sensor and a temperature sensor and a first network communication device, which includes network switch or a router.
However Seberger teaches a measuring sensor, which is one of an ammeter, a position sensor and a temperature sensor and a first network communication device, which includes network switch or a router (see Seberger paragraphs “0003” and “0089”).


Claims 23, 25, 28-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable by Guillot et al. (US 2011/0121651 A1) in view of Wagner (US 2004/0181295 A1).

Regarding claim 23, Guillot teaches a remote power supply and control system for the power supply and control of a number M of electrically controlled actuators in an aircraft, with M a natural integer greater than or equal to two, the remote power supply and control system being connected to the actuators by a computer network, each actuator including (see Guillot paragraphs “0001-0006” regarding the set of actuators used in aircraft “an assembly comprising actuators and a system for powering the actuators electrically. By way of example, such an assembly is suitable for use in aircraft in order to actuate flight controls”)
an electric motor (see Guillot figure 2 and paragraph “0028” “a motor 101”), 
a power module arranged for generating a power supply signal of the electric motor from a power signal originating from an electrical power supply unit according to a control signal (see Guillot figure 2 and paragraphs “0027” and “0037” “The input unit 4 also includes a charger/discharger unit 9 that connects an energy store 10 (such as a battery) to the power line 6 upstream from the protective switch 7. The charger/discharger unit 9 is arranged to respond to a level of charge in the energy store 10 to control a member, here 
measuring means arranged for measuring a servo control value of the actuator and for generating a measurement signal representative of the servo control value (see Guillot paragraph “0029” “The communications interface 100 is also arranged to issue information signals (state of the motor, position of the moved control surface, temperature, . . . ) coming from the monitoring module 102 and for delivery to the communications interface 8. The communications interface 8 is arranged to extract the signals from the power line 6 and to forward them to the central unit 13 which relays them to the control system 3. The power line 6 thus serves simultaneously to convey the electricity that powers the power circuit of the actuators 1 and to convey signals between the communications interfaces”)
and a first network communication module (see Guillot paragraphs “0028-0029” “Each actuator 1 includes at least one communications interface 100, a motor 101, and a monitoring system 102. Only one actuator 1 is shown in order to avoid overcrowding the figures.”) connecting the power module and the measuring means to the computer network (see Guillot figure 2) and configured for transferring the control signal received via the computer network to the power module (see Guillot paragraphs “0028-0029” “The communications interfaces 8 and 100 are arranged to exchange signals over the power line 6. The communications interface 8 is arranged to issue control signals from the control system 3 via the central unit 13 destined for the communications interface 100 of each actuator 1. The communications interface 100 is arranged to extract said signals 


a second network communication module (see Guillot paragraph “0029” “communications interfaces 8”) connecting each control unit to the computer network and configured for transferring the measurement signal of each actuator received via the computer network to the control unit configured for executing the servo control algorithm driving the corresponding actuator and for transferring over the computer network each control signal intended for an actuator (see Guillot paragraph “0029” “The communications interfaces 8 and 100 are arranged to exchange signals over the power line 6. The communications interface 8 is arranged to issue control signals from the control system 3 via the central unit 13 destined for the communications interface 100 of each actuator 1. The 
But Guillot fails to explicitly teach a number P of electrical power supply units, with P a natural integer greater than or equal to two and a number Q of control units, with Q a natural integer greater than or equal to two.
However Wagner teaches a number P of electrical power supply units, with P a natural integer greater than or equal to two (see Wagner abstract, figure 1 and paragraphs “0026-0029” “The system shown in FIG. 1 contains two power supply units 23, 24. The power supply and data line 22 preferably contains four power cables and two data lines.”),
and a number Q of control units, with Q a natural integer greater than or equal to two (see Wagner abstract, figure 1 and paragraphs “0024-0029” “The actuators 1 to 9 and 10 to 18 which are provided for the left and right seat are controlled by way of a control element 19 or 20. The data from the control element 19 and 20 are routed by way of the data link device 22 to the control unit 21. The control unit 21 then in turn triggers a corresponding reaction by way of the data link device 22 at the respective actuators. This reaction is reported in turn by acknowledgment of the actuators by way of the data link device 22 to the control unit 21 which monitors and controls the entire sequence of motion.”).



Regarding claim 25, Guillot teaches wherein at least one of the electrical power supply units comprises a power converter (see Guillot paragraph “0025” “The input unit 4 includes a transformation member 5 that is arranged to transform the three-phase AC into high voltage direct current (DC), which member is connected to a bidirectional power line 6. The transformation member 5 in this example is of the power factor correcting (PFC) type. The power line 6 is at a potential of 540 volts (V).”).

Regarding claim 28, Guillot teaches further including a number P of electrical protection devices, each electrical protection device being connected to an electrical power supply unit of the system and being intended to be connected to each of the power modules powered by said electrical power supply unit, each electrical protection device being arranged for diagnosing an electrical fault between the electrical power supply unit to which it is connected and the one or more power modules that are connected thereto and for switching off the power supply in the event of an electrical fault (see Guillot paragraphs “0026-0027” and “0032-0036” regarding the protective switch for any fault that can occur “The power line 6 has connected in series therewith at least one protective switch 7 and a communications interface 8 connected to a central unit 13 that is connected to the control system 3. The central unit 13 is a computer unit comprising a processor and a memory for executing a program for collecting and exchanging data between the control system 3 and the actuators 1, and a 

Regarding claim 29, Guillot teaches further including an internal communication network connecting each electrical protection device to at least one of the control units, each control unit being configured for receiving a status datum from one or more electrical protection devices to which it is connected (see Guillot paragraphs “0026-0027” and “0032-0036”).

Regarding claim 31, Guillot teaches an actuation system for an aircraft including a number M of electrically controlled actuators on board the aircraft and the remote power supply and the remote power supply and control system being connected to the actuators by a computer network, each actuator comprising (see Guillot paragraphs “0001-0006” regarding the set of actuators used in aircraft “an assembly comprising actuators and a system for powering the actuators electrically. By way of example, such an assembly is suitable for use in aircraft in order to actuate flight controls”)
an electric motor (see Guillot figure 2 and paragraph “0028” “a motor 101”), 
a power module arranged for generating a power supply signal of the electric motor from a power signal originating from an electrical power supply unit according to a control signal (see Guillot figure 2 and paragraphs “0027” and “0037” “The input unit 4 also includes a charger/discharger unit 9 that connects an energy store 10 (such as a battery) to the power line 6 upstream from the protective switch 7. The charger/discharger unit 9 is arranged to respond to a level of charge in the energy store 10 to control a member, here a switch 11, for connecting the power line 6 to a load 12 for dissipating energy. The load 12 may be a load dedicated to dissipating energy, such as simple resistors, or it may be an element having some other function but that in operation also dissipates a sufficient amount of energy, such as deicing resistors of the airplane.” and “Each actuator 1 
measuring means arranged for measuring a servo control value of the actuator and for generating a measurement signal representative of the servo control value (see Guillot paragraph “0029” “The communications interface 100 is also arranged to issue information signals (state of the motor, position of the moved control surface, temperature, . . . ) coming from the monitoring module 102 and for delivery to the communications interface 8. The communications interface 8 is arranged to extract the signals from the power line 6 and to forward them to the central unit 13 which relays them to the control system 3. The power line 6 thus serves simultaneously to convey the electricity that powers the power circuit of the actuators 1 and to convey signals between the communications interfaces”)
and a first network communication module (see Guillot paragraphs “0028-0029” “Each actuator 1 includes at least one communications interface 100, a motor 101, and a monitoring system 102. Only one actuator 1 is shown in order to avoid overcrowding the figures.”) connecting the power module and the measuring means to the computer network (see Guillot figure 2) and configured for transferring the control signal received via the computer network to the power module (see Guillot paragraphs “0028-0029” “The communications interfaces 8 and 100 are arranged to exchange signals over the power line 6. The communications interface 8 is arranged to issue control signals from the control system 3 via the central unit 13 destined for the communications interface 100 of each actuator 1. The communications interface 100 is arranged to extract said signals from the power line 6 and to use them for controlling the motor 101. The communications interface 100 is also arranged to issue information signals (state of the motor, position of the moved control surface, temperature, . . . ) coming from the monitoring module 102 and for delivery to the communications interface 8. The communications interface 8 is 

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Guillot et al. (US 2011/0121651 A1) in view of Wagner (US 2004/0181295 A1) in view of Seberger. (US 2013/0041481 A1) in view of Majors et al. (WO2008051193A2).

Regarding claim 13, Guillot teaches wherein each power module of an actuator includes at least one switching element (see Guillot paragraph “0033”  “Each actuator 1 includes a protective switch 103 and an inverter 104 that are connected in series between the communications interface 100 and the motor 101”), 
But Guillot fail to explicitly teach each servo control algorithm executed by a processor is configured for generating the control signal so that it is representative of a duty cycle to be applied to the switching element.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Assembly of actuators and of a system for supplying electrical power from a network of Guillot to control a duty cycle motor attached to a flight control surface (Majors paragraphs “0017-0018”).

Regarding claim 20, Guillot fails to explicitly teach wherein at least one processor is configured for executing at least two servo control algorithms.
However Majors teaches wherein at least one control unit is configured for executing at least two servo control algorithms (see Majors paragraphs “0017-0018” regarding the motors 214 and 216 as interpreted as a servo control algorithms “the systems and method disclosed herein may be used with motors having duty cycles of about 10% and even with motors having duty cycles of about 1.5%. Of course, the aerodynamics of the aircraft, size of the motor and amount of flight control required are factors that will impact the minimal duty cycle required. In one embodiment of the invention, low duty 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Assembly of actuators and of a system for supplying electrical power from a network of Guillot to control a duty cycle motor attached to a flight control surface (Majors paragraphs “0017-0018”).


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable Guillot et al. (US 2011/0121651 A1) in view of Wagner (US 2004/0181295 A1) in view of Seberger. (US 2013/0041481 A1) in view of HUANG et al. (CN103684175A).

Regarding claim 15, Guillot fails to explicitly teach wherein each processor is arranged for being reconfigurable, so as to be able to execute at least one other servo control algorithm, different from a servo control algorithm for which it was previously configured
However HUANG teaches wherein each processor is arranged for being reconfigurable, so as to be able to execute at least one other servo control algorithm, different from a servo control algorithm for which it was previously configured (see HUANG pages 1-3 “A reconfigurable AC servo drive control system, comprising at least an AC servo drive controller A, an FPGA signal preprocessing B, a power drive C, an AC servo motor D, an encoder E, an upper controller F, and a button display control panel G The AC servo drive controller A is respectively connected to the FPGA signal pre-processing B and the power driver C; the FPGA signal pre-processing B is respectively connected to the power 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Assembly of actuators and of a system for supplying electrical power from a network of Guillot as the reconfiguring the servo gives high steady-state accuracy and excellent characteristics such as fast dynamic response and widely used in many high-tech fields (HUANG pages 1-3).

Regarding claim 16, Guillot fails to explicitly teach wherein the second communication module is arranged for being able to be reconfigured, so as to modify the processor to which the measuring signal is transferred from an actuator.
However HUANG teaches wherein the second communication module is arranged for being able to be reconfigured, so as to modify the control unit to which the measuring signal is transferred from an actuator (see HUANG pages 1-3 “A reconfigurable AC servo drive control system, comprising at least an AC servo drive controller A, an FPGA signal preprocessing B, a power drive C, an AC servo motor D, an encoder E, an upper controller F, and a button display control panel G The AC servo drive controller A is respectively connected to the FPGA signal pre-processing B and the power driver C; the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Assembly of actuators 



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable in view of Guillot et al. (US 2011/0121651 A1) in view of Wagner (US 2004/0181295 A1) in view of Seberger. (US 2013/0041481 A1) in view of Stridsberg (US 2006/0006824 A1).

Regarding claim 18, Guillot fails to explicilty teach wherein each electrical protection device comprises a semi-conductor power control unit.
However Stridsberg teaches wherein each electrical protection device comprises a semi-conductor power control unit (see Stridsberg paragraph “0100” “The power control circuit 400 of FIG. 4 is, as has already been mentioned, connected to two motor control processors, the main processor CPU1 and the stand-by processor CPU2, not shown in this figure. CPU1 will in normal cases issue all the commands to power transistors 419, generally acting as semiconductor power switches, in the H-bridges 420 that correspond to the H-bridges 104 of FIG. 1”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Assembly of actuators and of a system for supplying electrical power from a network of Guillot to provide an actuator system that reduces the probability that an actuator will be jammed or locked in a position far from a neutral position due to loss of motor torque (Stridsberg paragraph “0100”).



Regarding claim 22, Guillot fails to explicilty teach wherein the computer network is based on an Ethernet protocol.
However Farricker teaches wherein the computer network is based on an Ethernet protocol (see Farricker paragraph “0010” “A configuration procedure is applied to the router to allow connectivity of the client device with the airplane on-board computer network as well as with the secure internal network. An Ethernet interface of the router is connected to the internal network and an Internet Protocol (IP) address of the internal network is identified”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Assembly of actuators and of a system for supplying electrical power from a network of Guillot to maintain the connectivity between the client device and the network. (Farricker paragraph “0010”).

Claims 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable by Guillot et al. (US 2011/0121651 A1) in view of Wagner (US 2004/0181295 A1) in view of Majors et al. (WO2008051193A2).

Regarding claim 24, Guillot teaches wherein each power module of an actuator including at least one switching element (see Guillot paragraph “0033”  “Each actuator 1 includes a protective switch 103 and an inverter 104 that are connected in series between the communications interface 100 and the motor 101”), 

However Majors teaches each servo control algorithm executed by a control unit is configured for generating the control signal so that it is representative of a duty cycle to be applied to the switching element (see Majors paragraphs “0017-0018” “the systems and method disclosed herein may be used with motors having duty cycles of about 10% and even with motors having duty cycles of about 1.5%. Of course, the aerodynamics of the aircraft, size of the motor and amount of flight control required are factors that will impact the minimal duty cycle required. In one embodiment of the invention, low duty cycle motors 214 and 216 are implemented with trim actuator motors. Motors 214 and 216 may be servo motors, linear motors or other motors that are typically used to control the position of a flight control surface, such as a trim tab. Duty cycle data 212b may also be stored in memory 212. Duty cycle data 212b may include data relating to the past use of a motor and duty cycle limits.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Assembly of actuators and of a system for supplying electrical power from a network of Guillot to control a duty cycle motor attached to a flight control surface (Majors paragraphs “0017-0018”).

Regarding claim 30, Guillot fails to explicitly teach wherein at least one control unit is configured for executing at least two servo control algorithms.
However Majors teaches wherein at least one control unit is configured for executing at least two servo control algorithms (see Majors paragraphs “0017-0018” regarding the motors 214 and 216 as interpreted as a servo control algorithms “the systems and method disclosed herein may be used with motors having duty cycles of about 10% and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Assembly of actuators and of a system for supplying electrical power from a network of Guillot to control a duty cycle motor attached to a flight control surface (Majors paragraphs “0017-0018”).
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable by Guillot et al. (US 2011/0121651 A1) in view of Wagner (US 2004/0181295 A1) in view of HUANG et al. (CN103684175A). 

Regarding claim 26, Guillot fails to explicitly teach wherein each control unit is arranged for being reconfigurable, so as to be able to execute at least one other servo control algorithm, different from a servo control algorithm for which it was previously configured
However HUANG teaches wherein each control unit is arranged for being reconfigurable, so as to be able to execute at least one other servo control algorithm, different from a servo control algorithm for which it was previously configured (see HUANG pages 1-3 “A reconfigurable AC servo drive control system, comprising at least an AC servo drive controller A, an FPGA signal preprocessing B, a power drive C, an AC servo motor D, an encoder E, an upper controller F, and a button display control panel G The AC servo drive controller A is respectively connected to the FPGA signal pre-processing B and the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Assembly of actuators and of a system for supplying electrical power from a network of Guillot as the reconfiguring the servo gives high steady-state accuracy and excellent characteristics such as fast dynamic response and widely used in many high-tech fields (HUANG pages 1-3).

Regarding claim 27, Guillot fails to explicitly teach wherein the second communication module is arranged for being able to be reconfigured, so as to modify the control unit to which the measuring signal is transferred from an actuator.
However HUANG teaches wherein the second communication module is arranged for being able to be reconfigured, so as to modify the control unit to which the measuring signal is transferred from an actuator (see HUANG pages 1-3 “A reconfigurable AC servo drive control system, comprising at least an AC servo drive controller A, an FPGA signal preprocessing B, a power drive C, an AC servo motor D, an encoder E, an upper controller F, and a button display control panel G The AC servo drive controller A is 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./            Examiner, Art Unit 3664  

/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664